United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL LAW ENFORCEMENT TRAINING
CENTER, Glynco, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1822
Issued: January 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2006 appellant filed a timely appeal from a July 24, 2006 schedule award
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office used the proper pay rate in calculating appellant’s
schedule award.
FACTUAL HISTORY
The Office accepted that on March 22, 2002 appellant, then a 34-year-old customs
inspector, sustained an acute left knee strain and left medial meniscus tear while running and
squatting during training exercises. He did not stop work at the time of the injury. Appellant
was followed conservatively through April 2002. He sought treatment in September 2004 from
Dr. Gregory P. Charko, an attending Board-certified orthopedic surgeon. On October 14, 2004

Dr. Charko performed left knee arthroscopy, chondroplasty and a two-compartment
synovectomy, authorized by the Office. He held appellant off work through November 11, 2004.
Appellant returned to light duty on November 12, 2004 and to full duty on December 13, 2004.
Dr. George L. Rodriguez, an attending Board-certified physiatrist, submitted a June 21,
2005 report finding that appellant had reached maximum medical improvement. He opined that
appellant had a two percent impairment of the left lower extremity according to the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides). An Office medical adviser reviewed Dr. Rodriguez’s report on September 8,
2005 and concurred with his impairment assessment.
In a January 13, 2006 letter, the Office requested that appellant provide pay stubs
documenting his pay rate at the time of the March 22, 2002 injury. Appellant submitted earnings
and leave statements showing a weekly pay rate of $499.20 for the period February 24 to
April 20, 2002.
Appellant, through his representative, asserted that the schedule award should be based
on a recurrent pay rate due to the surgery and work absence from October 14 to
November 11, 2004. He submitted statements of earnings and leave showing that for the period
October 3 to November 13, 2004, he used 127 hours of sick leave and 16 hours of “other leave.”
Appellant’s weekly pay rate for this period varied from $915.36 to $1,120.74.
In a May 30, 2006 telephone memorandum, the Office stated that, if appellant had lost
time from work due to the October 14, 2004 surgery, he would be entitled to a recurrent pay rate.
It noted that it would perform preliminary calculations using the March 22, 2002 date-of-injury
pay rate, with possible later adjustments.
By decision dated July 24, 2006, the Office granted appellant a schedule award for a two
percent impairment of the left lower extremity. The period of the award ran from June 21 to
July 31, 2005, based on a weekly pay rate of $998.40 at the 66 2/3 rate. The award was based on
the March 22, 2002 date-of-injury pay rate.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 provides that compensation
for a schedule award shall be based on the employee’s monthly pay.2 Section 8105(a) of the Act
provides: If the disability is total, the United States shall pay the employee during the disability
monthly monetary compensation equal to 66 2/3 percent of his monthly pay, which is known as
his basic compensation for total disability.3

1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8107.

3

5 U.S.C. § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three
fourths of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).

2

Section 8101(4) of the Act defines monthly pay for purposes of computing compensation
benefits as follows: The monthly pay at the time of injury or the monthly pay at the time
disability begins or the monthly pay at the time compensable disability recurs, if the recurrence
begins more than six months after the injured employee resumes regular full-time employment
with the United States, whichever is greater.4 Office regulations provide that a recurrence of
disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition resulting from a previous injury or illness without a
new or intervening injury.5
In applying section 8101(4), the statute requires the Office to determine monthly pay by
determining the date of the greater pay rate, based on the date of injury, date of disability or the
date of recurrent disability. The Board has held that rate of pay for schedule award purposes is
the highest rate which satisfies the terms of section 8101(4).6
ANALYSIS
The Office accepted that appellant sustained a left knee strain and left medial meniscus
tear on March 22, 2002. On July 24, 2006 it granted him a schedule award for a two percent
impairment of the left lower extremity. The Office based this schedule award on the March 22,
2002 date-of-injury pay rate.7 On appeal, appellant contends that the Office should have based
the schedule award on his pay rate as of October 14, 2004, when he underwent surgery for the
accepted injury and stopped work.
Appellant’s date-of-injury pay rate was $499.20 a week. He did not miss time from work
until the October 14, 2004 surgery, a procedure authorized by the Office. Appellant’s physician
held him off work from October 14 to November 11, 2004. The Board finds that he has
established that he sustained a recurrence of disability in 2004 as defined by Office regulations.8
Thus, appellant’s period of disability from October 14 to November 11, 2004 is relevant in
determining his rate of pay for purposes of the schedule award.9

4

5 U.S.C. § 8101(4). The present case concerns a traumatic injury claim. In an occupational disease claim, the
date of injury is the date of last exposure to the employment factors which caused or aggravated the claimed
condition. Patricia K. Cummings, 53 ECAB 623, 626 (2002).
5

20 C.F.R. § 10.5(x).

6

Robert A. Flint, 57 ECAB ___ (Docket No. 05-1106 issued February 7, 2006).

7

Although the Office stated that appellant’s date-of-injury pay rate was $998.40 a week, his earning and leave
statements show that his weekly pay rate as of March 22, 2002 was $499.20 a week. The Board finds that this
discrepancy is nondispositive, as the Office should not have relied on the March 22, 2002 pay rate.
8

20 C.F.R. § 10.5(x).

9

This would constitute the date disability began, as appellant underwent authorized knee surgery on that date.
See 5 U.S.C. § 8101(4); Federal (FECA) Procedure Manual, Part 2 -- Claims, Establishing a Pay Rate, Chapter
2.900.2(b) (April 2002).

3

During the recurrence of disability, appellant used 143 hours of leave and his weekly pay
rate varied from $915.36 to $1,120.74. The Board finds that appellant is entitled to a recurrent
pay rate. The Office, therefore, improperly used the 2002 date-of-injury pay rate in calculating
the July 24, 2006 schedule award.10
As the Office used an incorrect pay rate in calculating the schedule award, the case will
be remanded to the Office for further action. On remand of the case, the Office shall undertake
appropriate development to ascertain appellant’s pay rate during the October 14 to November 11,
2004 recurrence of disability. The Office shall then issue an appropriate decision in the case and
issue a de novo decision.
CONCLUSION
The Board finds that the Office did not use an appropriate pay rate in calculating
appellant’s schedule award. The case will be remanded to the Office for determination of the
recurrent pay rate, recalculation of the schedule award and issuance of a de novo decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 24, 2006 is set aside and the case remanded for further
development consistent with this opinion.
Issued: January 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Robert A. Flint, supra note 6.

4

